TO BE PUBLISHED



               Supreme Court of Kentucky
                                2020-SC-0318-KB


KENTUCKY BAR ASSOCIATION                                                  MOVANT



V.                            IN SUPREME COURT



HAROLD MCCLURE SCHWARZ III                                          RESPONDENT



                             OPINION AND ORDER


      On April 22, 2020, the Ohio Supreme Court indefinitely suspended

Harold McClure Schwarz III1 from the practice of law. Thereafter, the Kentucky

Bar Association (KBA) filed a petition with this Court asking that we impose

reciprocal discipline pursuant to SCR 3.435. We ordered Schwarz to show

cause why we should not impose such discipline and he failed to respond to

that order. Because Schwarz failed to show cause as to why we should not

impose reciprocal discipline, this Court hereby imposes an indefinite

suspension from the practice of law in the Commonwealth of Kentucky, as

consistent with the order of the Ohio Supreme Court.




      1Schwarz was admitted to the practice of law in the Commonwealth of
Kentucky on July 19, 2010. His bar roster address is listed as 3475 Ridgewood Road,
Akron, Ohio 44333, and his KBA number is 93585.
                                 I. BACKGROUND

      In October 2018, Schwarz was charged by a grand jury of two felonies—

importuning, a fifth degree felony, and attempted unlawful sexual conduct with

a minor, a fourth-degree felony. In February 2019, Schwarz pleaded guilty to

importuning for soliciting an undercover law-enforcement officer who posed as

a 15-year-old boy. Schwarz had several sexually-charged conversations with

the undercover officer and made plans to meet the boy. According to the terms

of the plea, the attempted unlawful sexual conduct with a minor charge was

dismissed.

      The Supreme Court of Ohio originally suspended Schwarz on an interim

basis on March 22, 2019, and then indefinitely suspended him from the

practice of law on April 22, 2020. At his disciplinary hearing in Ohio, Schwarz

admitted his conduct. Ohio’s Board of Professional Conduct found that he

violated its Rule 8.4(b), which prohibits a lawyer from engaging in conduct that

reflects adversely on the lawyer’s honesty or trustworthiness and Rule 8.4(h)

which prohibits a lawyer from engaging in conduct that adversely reflects on

the lawyer’s fitness to practice law. While Kentucky does not have a rule

8.4(h), our Supreme Court Rule (SCR) 3.130-8.4(b) combines Ohio’s Rules 8.4

(b) and (h), providing that “it is professional misconduct for a lawyer to:

commit a criminal act that reflects adversely on a lawyer’s honesty,

trustworthiness or fitness as a lawyer in other respects.

      However, even if these rules did not align, SCR 3.130–3.4(c) states that a

lawyer shall not “knowingly disobey an obligation under the rules of a tribunal


                                         2
except for an open refusal based on an assertion that no valid obligation

exists.” Furthermore, we have held “SCR 3.435 does not require that the rules

be identical to allow for the imposition of reciprocal discipline.” KBA v.

Meehan, 237 S.W.3d 546, 547 (Ky. 2007).


                                    II. ANALYSIS

      If an attorney licensed to practice law in this Commonwealth receives

discipline in another jurisdiction, SCR 3.435(4) generally requires this Court to

impose identical discipline. Furthermore, SCR 3.435(4)(c) requires this Court

to recognize that “[i]n all other respects” a final adjudication of misconduct in

another jurisdiction establishes conclusively the same misconduct for purposes

of a disciplinary proceeding in Kentucky. Pursuant to SCR 3.435(4), we impose

reciprocal discipline as Schwarz failed to prove “by substantial evidence: (a) a

lack of jurisdiction or fraud in the [Ohio] disciplinary proceeding, or (b) that

misconduct established warrants substantially different discipline in this

State.”


                                     III. ORDER

      Having failed to timely show sufficient cause, it is hereby ORDERED as

follows:

           1. Schwarz is hereby indefinitely suspended from the practice of law

              in Kentucky until such a time that he fulfills the requirements of

              the Ohio Supreme Court’s order suspending him indefinitely in

              that state; and



                                         3
   2. In accordance with SCR 3.450, Schwarz shall pay all costs

      associated with these proceedings; and

   3. Pursuant to SCR 3.390, Schwarz shall, within ten (10) days from

      the entry of this Opinion and Order, notify all clients, in writing, of

      his inability to represent them; notify, in writing, all courts in

      which he has matters pending of his suspension from the practice

      of law; and furnish copies of all letters of notice to the Office of Bar

      Counsel. Furthermore, to the extent possible, Schwarz shall

      immediately cancel and cease any advertising activities in which he

      is engaged.

All sitting. All concur.

ENTERED: October 29, 2020.


                                ______________________________________
                                CHIEF JUSTICE




                                   4